      Case 20-65736-pwb            Doc 31      Filed 03/16/21 Entered 03/16/21 08:13:24                    Desc Main
                                               Document     Page 1 of 8




                                        UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF GEORGIA
                                                ATLANTA DIVISION


    In re: NGUYEN, VICTOR VU                                   §    Case No. 20-65736-PWB
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 04/21/2020. The
    undersigned trustee was appointed on 04/21/2020.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $            6,000.00
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                      0.00
                            Bank service fees                                           16.96
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $            5,983.04
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
      Case 20-65736-pwb              Doc 31      Filed 03/16/21 Entered 03/16/21 08:13:24                        Desc Main
                                                 Document     Page 2 of 8



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 12/28/2020 and the deadline for filing
    governmental claims was 12/28/2020. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $1,350.00. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $1,350.00, for a
    total compensation of $1,350.002. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $30.37 for total expenses of
    $30.372.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 02/25/2021                                     By: /s/ S. Gregory Hays
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
               Case 20-65736-pwb                       Doc 31    Filed 03/16/21 Entered 03/16/21 08:13:24                                      Desc Main
                                                                 Document     Page 3 of 8
                                                               Form 1
                                                                                                                                                      Exhibit A
                                           Individual Estate Property Record and Report                                                               Page: 1

                                                            Asset Cases
Case No.:    20-65736-PWB                                                                 Trustee Name:      (300320) S. Gregory Hays
Case Name:         NGUYEN, VICTOR VU                                                      Date Filed (f) or Converted (c): 04/21/2020 (f)
                                                                                          § 341(a) Meeting Date:       05/27/2020
For Period Ending:         02/25/2021                                                     Claims Bar Date:      12/28/2020

                                       1                          2                      3                      4                    5                     6

                           Asset Description                  Petition/          Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)    Unscheduled         (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                               Values                  Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                               Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                          and Other Costs)

    1       2016 Infiniti QX70, 63000 miles                      17,750.00                        0.00         OA                         0.00                          FA
            Notice of Abandonment filed, Dkt # 19.

    2       home furnishings                                      1,000.00                        0.00                                    0.00                          FA

    3       clothing                                                  500.00                      0.00                                    0.00                          FA

    4       checking: Bank of America                             4,000.00                        0.00                                    0.00                          FA

    5       Preference Claim (u)                                  6,000.00                    6,000.00                               6,000.00                           FA
            Settled per Order, Dkt # 28.


    5       Assets Totals (Excluding unknown values)            $29,250.00                   $6,000.00                              $6,000.00                     $0.00



 Major Activities Affecting Case Closing:




 Initial Projected Date Of Final Report (TFR): 12/31/2021                      Current Projected Date Of Final Report (TFR):             02/25/2021 (Actual)


                        02/25/2021                                                             /s/S. Gregory Hays
                             Date                                                              S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
              Case 20-65736-pwb                        Doc 31      Filed 03/16/21 Entered 03/16/21 08:13:24                                    Desc Main
                                                                   Document     Page 4 of 8
                                                                 Form 2                                                                               Exhibit B
                                                                                                                                                      Page: 1
                                                 Cash Receipts And Disbursements Record
Case No.:              20-65736-PWB                                       Trustee Name:                    S. Gregory Hays (300320)
Case Name:             NGUYEN, VICTOR VU                                  Bank Name:                       East West Bank
Taxpayer ID #:         **-***0747                                         Account #:                       ******0358 Checking
For Period Ending:     02/25/2021                                         Blanket Bond (per case limit):   $31,525,000.00
                                                                          Separate Bond (if applicable):   N/A

    1            2                      3                                          4                             5                       6                        7

  Trans.    Check or       Paid To / Received From            Description of Transaction      Uniform        Deposit               Disbursement         Account Balance
   Date      Ref. #                                                                          Tran. Code        $                         $

 11/12/20     {5}      Victor Nguyen                      Preference Settlement payment       1241-000               3,000.00                                         3,000.00
                                                          per Order, Dkt # 28. Pmt 1 of 4.
 11/30/20              East West Bank                     Bank and Technology Services        2600-000                                        5.00                    2,995.00
                                                          Fees
 12/18/20     {5}      Victor Nguyen                      Preference Settlement payment       1241-000               1,000.00                                         3,995.00
                                                          per Order, Dkt # 28. Pmt 2 of 4.
 12/31/20              East West Bank                     Bank and Technology Services        2600-000                                        5.79                    3,989.21
                                                          Fees
 01/29/21     {5}      Victor Nguyen                      Preference Settlement payment       1241-000               1,000.00                                         4,989.21
                                                          per Order, Dkt # 28. Pmt 3 of 4.
 01/29/21              East West Bank                     Bank and Technology Services        2600-000                                        6.17                    4,983.04
                                                          Fees
 02/18/21     {5}      Victor Nguyen                      Preference Settlement payment       1241-000               1,000.00                                         5,983.04
                                                          per Order, Dkt # 28. Pmt 4 of 4.

                                            COLUMN TOTALS                                                            6,000.00                 16.96                   $5,983.04
                                                   Less: Bank Transfers/CDs                                              0.00                  0.00
                                            Subtotal                                                                 6,000.00                 16.96
                                                   Less: Payments to Debtors                                                                   0.00

                                            NET Receipts / Disbursements                                         $6,000.00                   $16.96




{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                                      ! - transaction has not been cleared
             Case 20-65736-pwb                  Doc 31   Filed 03/16/21 Entered 03/16/21 08:13:24                       Desc Main
                                                         Document     Page 5 of 8
                                                       Form 2                                                               Exhibit B
                                                                                                                            Page: 2
                                       Cash Receipts And Disbursements Record
Case No.:           20-65736-PWB                            Trustee Name:                   S. Gregory Hays (300320)
Case Name:          NGUYEN, VICTOR VU                       Bank Name:                      East West Bank
Taxpayer ID #:      **-***0747                              Account #:                      ******0358 Checking
For Period Ending: 02/25/2021                               Blanket Bond (per case limit): $31,525,000.00
                                                            Separate Bond (if applicable): N/A

                                       Net Receipts:           $6,000.00
                            Plus Gross Adjustments:                $0.00
                           Less Payments to Debtor:                $0.00
                 Less Other Noncompensable Items:                  $0.00

                                         Net Estate:           $6,000.00




                                                                                               NET                     ACCOUNT
                                 TOTAL - ALL ACCOUNTS                    NET DEPOSITS     DISBURSEMENTS                BALANCES
                                 ******0358 Checking                            $6,000.00           $16.96                  $5,983.04

                                                                                $6,000.00                    $16.96          $5,983.04




                 02/25/2021                                         /s/S. Gregory Hays
                    Date                                            S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
         Case 20-65736-pwb          Doc 31      Filed 03/16/21 Entered 03/16/21 08:13:24                 Desc Main
                                                Document     Page 6 of 8


                                                                                                                          Page: 1

                                                         Exhibit C
                                               Analysis of Claims Register
                                Case:20-65736-PWB                     VICTOR VU NGUYEN
                                                                                 Claims Bar Date: 12/28/20


 Claim                Claimant Name/                 Claim Type/                   Amount Filed/        Paid          Claim
                                                                     Claim Ref
  No.               <Category>, Priority              Date Filed                     Allowed          to Date        Balance

ADM1     S. Gregory Hays                            Administrative                        $1,350.00          $0.00     $1,350.00
         2964 Peachtree Road, NW, Ste. 555
                                                    02/19/21                              $1,350.00
         Atlanta, GA 30305
         <2100-000 Trustee Compensation>
         , 200

ADM2     S. Gregory Hays                            Administrative                          $30.37           $0.00        $30.37
         2964 Peachtree Road, NW, Ste. 555
                                                    01/20/21                                $30.37
         Atlanta, GA 30305
         <2200-000 Trustee Expenses>
         , 200

3        Orange DCSS                                Priority                              $2,051.06          $0.00     $2,051.06
         CALIFORNIA STATE DISBURSEMENT UNIT
                                                    11/02/20                              $2,051.06
         PO BOX 989067
         West Sacramento, CA 95798-9067
         <5100-000 Domestic Support Obligations - §
         (507)(a)(1)>
         , 500

1        American Express National Bank             Unsecured                           $17,084.56           $0.00    $17,084.56
         c/o Becket and Lee LLP
                                                    10/19/20                            $17,084.56
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

2        JPMorgan Chase Bank, N.A.                   Unsecured                          $26,517.37           $0.00    $26,517.37
         s/b/m/t Chase Bank USA, N.A.
                                                     10/22/20                           $26,517.37
         c/o National Bankruptcy Services, LLC, P.O.
         Box 15368
         Wilmington, DE 19850
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


                                                                                        Case Total:          $0.00    $47,033.36




UST Form 101-7-TFR (5/1/2011)
 Case 20-65736-pwb               Doc 31    Filed 03/16/21 Entered 03/16/21 08:13:24                           Desc Main
                                           Document     Page 7 of 8


                                     TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                                  Exhibit D


      Case No.: 20-65736-PWB
      Case Name: VICTOR VU NGUYEN
      Trustee Name: S. Gregory Hays

                                                      Balance on hand:        $                                5,983.04

            Claims of secured creditors will be paid as follows:

  Claim       Claimant                                        Claim          Allowed           Interim           Proposed
  No.                                                      Asserted          Amount          Payments             Payment
                                                                             of Claim          to Date


                                                         None


                                                   Total to be paid to secured creditors:          $                   0.00
                                                   Remaining balance:                              $               5,983.04

            Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                            Total            Interim           Proposed
                                                                          Requested          Payments             Payment
                                                                                               to Date

  Trustee, Fees - S. Gregory Hays                                            1,350.00                  0.00        1,350.00
  Trustee, Expenses - S. Gregory Hays                                             30.37                0.00          30.37
                         Total to be paid for chapter 7 administrative expenses:                   $               1,380.37
                         Remaining balance:                                                        $               4,602.67

            Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                      Total             Interim             Proposed
                                                                        Requested         Payments            Payment

                                                         None


                      Total to be paid for prior chapter administrative expenses:                  $                   0.00
                      Remaining balance:                                                           $               4,602.67

              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $2,051.06 must be paid in advance of any dividend to general (unsecured)
      creditors.
              Allowed priority claims are:
  Claim       Claimant                               Allowed Amount         Interim Payments                     Proposed
  No.                                                       of Claim                  to Date                     Payment

  3           Orange DCSS                                    2,051.06                       0.00                   2,051.06


UST Form 101-7-TFR(5/1/2011)
 Case 20-65736-pwb              Doc 31     Filed 03/16/21 Entered 03/16/21 08:13:24                   Desc Main
                                           Document     Page 8 of 8



                                                      Total to be paid for priority claims:      $          2,051.06
                                                      Remaining balance:                         $          2,551.61

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $43,601.93 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 5.9 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  1           American Express National Bank                17,084.56                     0.00                999.80
  2           JPMorgan Chase Bank, N.A.                     26,517.37                     0.00              1,551.81
                          Total to be paid for timely general unsecured claims:                  $          2,551.61
                          Remaining balance:                                                     $              0.00

             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
      paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
      have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                          Total to be paid for tardily filed general unsecured claims:           $               0.00
                          Remaining balance:                                                     $               0.00

            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
      subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
      allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
      subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
      subordinated by the Court are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                                                   Total to be paid for subordinated claims: $                   0.00
                                                   Remaining balance:                        $                   0.00




UST Form 101-7-TFR(5/1/2011)
